 Case 1:20-cv-00590-RGA Document 32 Filed 02/17/21 Page 1 of 1 PageID #: 516




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


MARIO DIBATTISTA, derivatively on   :
behalf of ADVANCE AUTO PARTS, INC., :
                  Plaintiffs,       :
                                    :
             v.                     :                 Civil Action No. 20-590-RGA
                                    :
THOMAS R. GRECO, et al.,            :
                                    :
                  Defendants.       :


                                             ORDER

         This 17th day of February 2021, upon consideration of the Magistrate Judge’s Report

and Recommendation dated January 31, 2021, and no objections to the Report and

Recommendation having been filed, and the Court having reviewed the matter and being

convinced that the Magistrate Judge’s Report and Recommendation is legally and factually

correct, IT IS HEREBY ORDERED:

         1. The Report and Recommendation (D.I. 31) is ADOPTED.

         2. Defendants’ motion to dismiss (D.I. 9) is GRANTED-IN-PART, DENIED-IN-

PART, and DISMISSED-IN-PART. Counts I and II of the complaint are dismissed for failure

to sufficiently plead demand futility, and Count III is dismissed for lack of subject matter

jurisdiction. The motion is DENIED as to the request to dismiss Counts I and II for lack of

subject matter jurisdiction. The motion in all other respects is DISMISSED as moot.

         3. Plaintiff is GRANTED leave to amend the complaint within fourteen (14) days of this

Order.


                                                      /s/ Richard G. Andrews
                                                      United States District Judge
                                            Page 1 of 1
